 



EXHIBIT 10.10
 

FORM RL9   INSTRUMENT NO.    
 

CAYMAN ISLANDS
The Registered Land Law (2004 Revision)
THIRD SCHEDULE
COLLATERAL CHARGE
(Collateral to A Debenture)

             
REGISTRATION SECTION
  BLOCK   PARCEL
WEST BAY BEACH NORTH
  11D     40  

I/WE, CAYMAN WATER COMPANY LIMITED
HEREBY CHARGE my/our interest in the above mentioned title to secure the payment
to     DEXTRA BANK & TRUST CO. LTD.
of     198 North Church Street, George Town, Grand Cayman, Cayman Islands
of the principal sum of FIFTEEN MILLION SEVEN HUNDRED SEVENTY-ONE THOUSAND NINE
HUNDRED NINETY-SEVEN UNITED STATES DOLLARS (US$15,771,997.00)
with interest at the rate as set out in Schedules A and B attached hereto,
payable in accordance with the terms of Schedule A and B attached, subject to
section 67 of the above law, unless hereby negatived, modified or added to.
(Here set forth any variation, or make reference to an attached document).
     1)   Requests to Registrar
     2)   Schedule A
     3)   Schedule B
     The principal sum shall be repaid on demand and otherwise in accordance
with Schedules A and B attached hereto together with any interest then due.
     And I/WE the above named Chargor(s) hereby acknowledge that we understand
the effect of section 72 of the Registered Land Law, (2004 Revision).
Dated this 4th day of August 2006
CAYMAN WATER COMPANY LIMITED

      Signed by the Chargor  
Frederick W. McTaggart                   Greg McTaggart
director                                          director/secretary
   
 
in the presence of:-   
Donald Miller
                DEXTRA BANK & TRUST CO. LTD.
Signed by the Chargee  
Alex Wood                                      Alitsia Finlayson
director                                          director/secretary
   
 
in the presence of:-  
Donald Miller


 
FOR OFFICIAL USE ONLY
I, the Registrar of Lands in the Cayman Islands hereby certify that this
document was received by me for registration on the
......................................... day of ..............200...... and
that stamp duty assessed/adjudicated by me/Treasury at C.I.$..........and Land
Registry fees at C.I.$......................................... relating thereto
have been paid.
REGISTERED this                      day of                      200
.........................................
REGISTRAR OF LANDS, CAYMAN ISLANDS

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF IDENTIFICATION

CAYMAN WATER COMPANY LIMITED
By:
By:
Name.................................................................................
.
I HEREBY CERTIFY that the above named
person..................................................................................
appeared before me on the ........ day of July 2006 and
being identified by*......................................... (or being known to
me)
acknowledged the above signature or mark to be his/theirs and that he/they had
freely and
voluntarily executed this instrument and understood its contents.
..................................................................................
Signature and designation of the person certifying
CERTIFICATE OF IDENTIFICATION
DEXTRA BANK & TRUST CO. LTD.
By:
By:
Name.................................................................................
.
I HEREBY CERTIFY that the above named
..................................................................................
appeared before me on the ........ day of July 2006 and
being identified by*......................................... (or being known to
me)
acknowledged the above signature or mark to be his/theirs and that he/they had
freely and
voluntarily executed this instrument and understood its contents.
..................................................................................
Signature and designation of the person certifying
CERTIFICATE OF IDENTIFICATION
Name.................................................................................
.
I HEREBY CERTIFY that the above named
..................................................................................
appeared before me on the ........ day of ........................ 200 ........
and
being identified by*......................................... (or being known to
me)
acknowledged the above signature or mark to be his/theirs and that he/they had
freely and
voluntarily executed this instrument and understood its contents.
..................................................................................
Signature and designation of the person certifying

*NOTE:   Please ensure that the appropriate insertions and/or deletions are made
so that the method of identification is clear.

2



--------------------------------------------------------------------------------



 



THE REGISTRAR OF LANDS IS HEREBY REQUESTED

a)   to register this Charge in favour of the Chargee;   b)   to note on the
register that the attached schedule contains an agreement by the Chargor with
the Chargee that the Chargor will not without first obtaining the prior written
consent of the Chargee, sell, lease or sub-lease or agree to lease or sub-lease,
charge, let or assign or transfer or otherwise part with the possession of the
charged premises or any part thereof;   (c)   to note on the register that the
right to tack and rank in priority to any subsequent charge is expressly
reserved to the Chargee;   (d)   to note on the register that the attached
Schedule reserved to the Chargee the right to consolidate this Charge with any
other charge;   (e)   to note on the register that the attached Schedule
contains an agreement by the Chargor with the Chargee that the Chargor will not
without first obtaining the prior written consent of the Chargee create or
purport or attempt to create any charge, incumbrance or mortgage which by virtue
of any law or regulation will rank pari passu with or in priority to this Charge
or second or subsidiary to this Charge.

3



--------------------------------------------------------------------------------



 



SCHEDULE “A”
NOW THIS INSTRUMENT WITNESSETH as follows:-

1.   INTERPRETATION       Throughout this instrument unless the context
otherwise requires the following expressions
have the following meanings:-

  a.   “The Chargor”, “the Guarantor” (if any) and “the Chargee” includes
besides the parties hereto their respective personal representatives, successors
in title and transferees.     b.   “The Principal” means the principal sum
hereby advanced and secured and set out in Item Two (2) of the Schedule “B”
hereto.     c.   “The Statute” means the Registered Land Law or any re-enactment
thereof or any enactment amending the same.     d.   “The Board of Directors”
means the Directors of DEXTRA BANK & TRUST CO. LTD. from time to time.     e.  
“The Charged Premises” means the land the subject of this Charge as set out in
Item Five (5) of the Schedule “B” hereto.     f.   “The Building” or “Buildings”
means any building or erection erected on the Charged Premises whether or not
permanently attached thereto and includes all fixtures and fittings and any
chattels owned by the Chargor and used in or about the Charged Premises.

2.   COVENANTS BY THE CHARGOR       In consideration of the Principal lent and
advanced by the Chargee to the Chargor at the request of the Chargor (the
receipt whereof is hereby acknowledged), the Chargor HEREBY COVENANTS with the
Chargee during the continuance of this security as follows:-

  A.   TO PAY PRINCIPAL         To pay to the Chargee on the date specified in
Item One (1) of the Schedule “B” in accordance with the terms of a Trust Deed
made between the Chargee and Consolidated Water Co. Ltd., the Principal or such
part thereof as shall then remain unpaid together with all interest at the rate
set out in Item Three (3) of the Schedule “B” (subject as hereinafter provided)
and all other monies hereby secured then remaining unpaid: and the Chargor
HEREBY CHARGES the Charged Premises with the payment of such Principal and
interest and all other monies hereby secured; and the Chargor shall on demand
lawfully being made in writing by the Chargee requiring payment of the Principal
or the balance thereof then outstanding and all interest and other monies hereby
secured and signed on behalf of the Chargee by any of its officers thereunto
authorized or by its Attorneys-at-Law, pay to the Chargee at the place aforesaid
the Principal or the entire balance then outstanding and all interest and other
monies hereby secured then outstanding.

4



--------------------------------------------------------------------------------



 



  B.   TO PAY INSTALLMENTS

  (i)   Until payment in full of the Principal and of all such other monies
hereby secured, to pay to the Chargee at the place aforesaid the sums on the
dates specified in Item Four (4) of Schedule “B” hereto. Such monthly payments
shall be applied FIRSTLY in satisfaction or on account of interest accrued on
the Principal or such part thereof as shall for the time remain unpaid, which
interest shall be computed at the rate specified in Item Three (3) of the said
Schedule “B” from the date of payment of the Principal or any part thereof to
the Chargor and SECONDLY in reduction of the Principal.     (ii)   All payments
made under and pursuant to this Charge on account of Principal or interest or
otherwise shall be made without set-off or counter-claim and free and clear of
and without future taxes levies, rates, imposts, duties, deductions,
withholdings or other charges of whatsoever nature.

  C.   TO PAY RATES, TAXES AND OUTGOINGS         At all times duly and regularly
to pay all rates, taxes, assessments and outgoings now or hereafter to become
due and payable in respect of the Charged Premises and to produce on demand all
receipts and vouchers in proof of such payments.     D.   REPAIRS ETC.        
Sub-Section (c) of Section 67 of the Statute shall not apply to this Charge nor
to any instrument of variation executed pursuant to this Charge and instead
thereof the Chargor shall so long as any money remains owing on this Charge or
any variation thereof keep the Buildings on the Charged Premises in good and
substantial repair and condition to the satisfaction of the Chargee and to
permit the Chargee or its agents with or without workmen and others at all
reasonable times to enter into or upon the Charged Premises and examine the
state and condition thereof and of the Building and to forthwith repair and make
good all defects and wants of reparation of which notice in writing shall have
been given to the Chargor by the Chargee AND IN CASE OF DEFAULT to permit the
Chargee with or without workmen to enter on the Charged Premises and effect such
repairs to the Building as the Chargee may consider necessary and on demand to
pay to the Chargee all reasonable costs and expenses incurred in relation to any
such inspection and or the effecting of such repairs and until payment by the
Chargor such costs and expenses shall be treated as a further advance repayable
with interest in manner herein provided and in such event the Chargor shall
execute an instrument of variation pursuant to Section 69 of the above Statute
upon such terms as the Chargee shall then require.

5



--------------------------------------------------------------------------------



 



  E.   RESTRICTIVE AGREEMENTS AND CONDITIONS         At all times to comply with
the restrictive covenants (if any) endorsed on the Land Register for the Charged
Premises or any Buildings thereon and not to use the Charged Premises or any
Buildings thereon for any purpose other than that permitted by such restrictive
covenants and not to alter or add to or cause to be altered or added to any
Building structure or erection on the Charged Premises without the written
consent of the Chargee first had and obtained.     F.   INSURANCE        
Sub-Section (d) of Section 67 of the above Statute (and Sub-Section (j) thereof
only so far as it relates to the said Sub-Section (d) shall not apply to this
Charge or to any instrument of variation executed pursuant to this Charge and
instead thereof the Chargor shall so long as any money shall remain owing on the
security of this Charge or any variation thereof insure and keep insured in the
joint names of the Chargor and Chargee any buildings or erections from time to
time erected or in the course of erection of an insurable nature upon being or
forming part of the Charged Premises (whether affixed to the freehold or not)
with an insurance office of repute approved from time to time by the Chargee
against loss or damage occasioned by fire (including fire occasioned by any of
the undermentioned perils), lightning, (whether accompanied by fire or not),
earthquake, hurricane, cyclone, tornado, windstorm, flood (including overflow of
the sea), riot, strike, public liabilities and such other perils and on such
other terms and conditions as the Chargee may from time to time deem fit for a
sum not less than the full insurable value of the said buildings. The interest
of the Chargee under the policy or policies of insurance to be effected on the
buildings as hereinbefore provided shall for all purposes be deemed the primary
interest in the said policies the subject matter thereof and the moneys payable
thereunder shall be payable to the Chargee in priority to all other moneys that
may from time to time become payable under any other policy of insurance of
whatsoever class and wheresoever the same may be effected in any name or names
whatsoever, other than that of the Chargee AND it is hereby agreed and declared
that all monies received under or by virtue of any insurance as aforesaid
whether received by the Chargor the Chargee or any receivers appointed by the
Chargee (notwithstanding the provisions of Section 73(7) of the Statute) shall
at the option of the Chargee either be forthwith applied in or towards
substantially rebuilding reinstating or repairing the buildings or erections
destroyed or damaged or in or towards payment of the moneys for the time being
secured by these presents including any premiums paid under the aforesaid power
and the Chargor DOTH HEREBY IRREVOCABLY APPOINT the Chargee the attorney for the
Chargor during the subsistence of this security to collect and receive and give
valid receipts and discharges for all moneys that may be or may become payable
to the Chargor under any policies of insurance with full powers to adjust
compromise and submit to arbitration and give receipts and acquittances for and
compound all or any claims under every such policy of insurance and the said
policy shall be deposited at the offices of the Chargee during the continuance
of this security.     G.   TO PAY INSURANCE PREMIUMS         At all times to
punctually pay every sum from time to time payable for keeping on foot every
such insurance or within seven (7) days after the first day upon which it
becomes payable and on demand deliver to the Chargee the policy or policies of

6



--------------------------------------------------------------------------------



 



      such insurance duly endorsed as aforesaid or other proper evidence of the
subsistence thereof and also on demand to deliver to the Chargee the receipts
for or other sufficient evidence of repayment of every sum payable as aforesaid
AND it is hereby agreed and declared that if the Chargor shall make default in
any of the above matters the Chargee may insure and keep insured all or any of
the Buildings in manner aforesaid and that the expense of so doing shall be paid
by the Chargor to the Chargee on demand and in the meantime shall be added to
the Principal sum and bear interest accordingly in manner herein provided and in
such event the Chargor shall execute an instrument of variation pursuant to
Section 69 of the Statute upon such terms as the Chargee shall then require.    
H.   NOT TO SELL LEASE CHARGE ETC.         Sub-Sections (f) and (g) of
Section 67 of the Statute shall not apply to this Charge nor to any instrument
of variation executed pursuant to this Charge and instead thereof the Chargor
shall not during the continuance of this security without prior consent in
writing of the Chargee which consent shall not be unreasonably withheld sell
lease charge let or otherwise part with the possession of the Charged Premises
or the Buildings whether by license trust or otherwise and in the event of the
Chargee giving consent to lease or let the said Charged Premises or the
buildings and effects thereon to require the proposed lessee or tenant to enter
into a covenant direct with the Chargee to pay the rent so accruing direct to
the Chargee.     I.   NOT TO ASSIGN CHARGE         Not to assign or transfer
this Charge to any purchaser, assignee, or other successor in title to the
Charged Premises without the Chargee’s express consent in writing.     J.   NOT
TO RANK PARI PASSU         Not to apply for or accept any loan which by virtue
of any law or regulation will rank pari passu with or in priority to this
security in respect of the Charged Premises the subject of this Charge nor to do
any act which shall have the effect of diminishing or decreasing the value of
the security hereby charged without first obtaining the written consent of the
Chargee.     K.   NOT TO MAKE ALTERATIONS OR ADDITIONS         Not to without
the written consent of the Chargee first had and obtained which consent shall
not be unreasonably withheld make or permit or suffer to be made any material
change or additions whatsoever in or to the Charged Premises or the Buildings
the subject of this security or the use hereof.     L.   CHARGOR’S COSTS AND
FEES         To pay the examination of the title herein and preparation of this
Charge together with the Stamp Duty and registration fees now or hereafter
payable on this Charge or any instrument of variation or discharge or partial
discharge or power of attorney executed pursuant to this Charge and any such
monies as aforesaid shall be recoverable from the Chargor as a debt, shall bear
interest at the rate hereinbefore mentioned and shall be charged upon the
property hereby charged.

7



--------------------------------------------------------------------------------



 



  M.   WHERE CHARGOR IS A COMPANY (ONLY)

  (i)   Chargor’s Warranty         The Chargor hereby represents and warrants to
the Chargee that it is duly incorporated and existing in good standing under the
laws of the Cayman Islands (or under the laws of some other jurisdiction and
duly registered to carry on business in the Cayman Islands) and that it is
qualified to do business wherever necessary to carry on its present operations
and that the making and performance of this Charge is within its corporate
powers having been properly authorised by all necessary governmental and
corporate approvals and does not contravene any law or any contractual
restrictions binding on the Chargor and that the Charge is a legal valid and
binding obligation of the Chargor enforceable against the Chargor in accordance
with its terms and that there are not now any pending or threatened actions or
proceedings before any court or administrative agency which may materially
adversely affect the Chargor’s financial conditions and operations.     (ii)  
Not to Change Corporate Structure         Not to reorganize, consolidate, merge
or amalgamate with any other corporation or corporations or make or cause any
change in the existing shareholdings without the prior written consent of the
Chargee.

  N.   CHARGOR’S POWER OF ATTORNEY         The Chargor further hereby covenants
that the Chargor will on demand at the Chargor’s own cost and expense during the
continuance of this Charge do and execute or cause to be done and executed all
such instruments acts deed and things to perfect this security and to preserve
and protect the rights and privileges of the Chargee granted by this Charge or
by operation of law and to this end the Chargor hereby undertakes and agrees on
demand to execute cause to be verified and deliver to the Chargee a power of
attorney, in favour of the Chargee in form required by the Chargee to enable the
Chargee to enter the same in the register of powers of attorney or with the
consent of the Registrar of Lands to file a copy thereof certified by the
Registrar of Lands in the file of powers of attorney.

  3.   CHARGEE’S EXPENSES         Without prejudice to and in addition to any
other remedy of the Chargee in respect thereof the Chargor HEREBY COVENANTS with
the Chargee that on demand the Chargor will pay to the Chargee the amount of all
the Chargee’s expenses incurred by the Chargee in relation to the security
hereby constituted with interest thereon from the date when the Chargor becomes
liable therefor until payment thereof at the rate for the time being payable
hereunder in the manner hereby provided with regard to the payment of interest
and the Chargor HEREBY CHARGES the Charged Premises with the payment of such
expenses and the interest thereon and for the avoidance of doubt it is hereby
declared that the expression “Chargee’s expense” includes not only all such
expenses as would otherwise be allowable on the taking of an account between the
Chargor and a Chargee but also (and in so far as they are not so allowable)
includes all

8



--------------------------------------------------------------------------------



 



      moneys, costs, charges and expenses paid and all liabilities incurred by
the Chargee (including legal costs, charges and expenses ascertained as between
Attorney-at-Law and own client) on or in connection with or incidental to the
Charged Premises and security and without prejudice to the generality of the
foregoing shall include all moneys, costs, charges and expenses paid and all
liabilities incurred by the Chargee in            or in connection with or
incidental to, amongst other things:-

  a.   Effecting any insurance whatever on or in connection with the Charged
Premises or any part thereof;     b.   Inspecting surveying or obtaining any
report of any nature or kind whatsoever on or in relation to the Charged
Premises or any building or other erection or engineering work thereon or any
part or parts thereof;     c.   Considering or enforcing or attempting to
enforce any of the rights and powers hereby or by Law vested in the Chargee in
relation to the Charged Premises or this security;     d.   Doing or considering
any other matter or thing whatsoever which the Chargee may consider to be for
the benefit, preservation or improvement of this security.

  4.   VARIATION OF RATE OF INTEREST         Intentionally deleted.     5.  
RIGHT TO PREPAY PRINCIPAL         Intentionally deleted.     6.   SERVICE OF
NOTICE         Any demand or notice hereunder shall be properly and effectually
made given and served on the Chargor at any time by letter or other instrument
in writing signed by the Chargee or on its behalf by its Attorney-at-Law, agent,
clerk or other person authorized either in writing or orally by the Directors
and addressed to the Chargor and left in some conspicuous place on the Charged
Premises or sent by registered post to his address appearing in the Land
Register or to his address appearing in this Instrument or the address
subsequently furnished by the Chargor to the Chargee and every such demand or
notice sent by post as aforesaid shall be deemed to have been given and served
on the fifth (5th) day following the posting thereof.     7.   WAIVER        
That no neglect or omission on the part of the Chargee to take advantage of or
enforce any right or remedy arising out of any breach non-observance or
non-performance of any covenant or condition herein contained or by law implied,
shall be deemed to be or operate as a general waiver of such covenant or
condition or prejudice the right of the Chargee in enforcing or taking advantage
thereof either original or recurring.

9



--------------------------------------------------------------------------------



 



  8.   LOSS         The Chargee shall not be answerable for any loss happening
in or about the exercise or execution of any powers conferred on the Chargee
howsoever or by Law implied or of any trusts connected thereto nor shall be
deemed a Chargee in possession when entering in to inspect or to effect repairs
or remedy breaches.     9.   MERGER         The taking of a judgment or
judgments or any covenant or covenants herein contained shall not operate as a
merger of the said covenant or covenants or affect the Chargee’s rights to
interest at the rate and times herein set forth.     10.   SAFEKEEPING OF
DOCUMENTS (IF ANY)         The Chargee shall be entitled to keep and retain all
relevant documents referred to herein for the Charged Premises during the
continuance of this security subject to production to the Registrar of Lands and
any person or company approved by the Chargee from time to time at the request
and cost of the Chargor to enable endorsements thereon of any transaction
affecting the Charged Premises which may be subject or subsequent to this
security PROVIDED HOWEVER that if the said documents held by the Chargee in
relation to the said Charged Premises or these presents is and/or are destroyed
or suffer damage as the result of any fire, Act of God, civil commotion or the
Queen’s enemies the Chargee shall not be held liable for such loss or
destruction nor shall the Chargee be called upon to obtain another original
document or copy or copies of any of the said documents in place of those lost
and/or destroyed as aforesaid. The Chargee however shall be entitled but not
obliged to obtain another original document and/or certified copy or copies of
the said documents and the costs and expenses if any incidental thereto shall be
payable by the Chargor under the Chargor’s covenants herein.     11.   EVENTS OF
DEFAULT         The provisions of Sections 72 and 75 of the Statute shall apply
to this Charge subject to such modifications and additions and varied events as
are herein contained if any other creditors of the Chargor shall proceed against
the Charged Premises or any part thereof or if the Chargor shall commit a breach
of any of the agreements and covenants on its behalf herein contained or implied
and on the part of the Chargor to be kept observed and performed or if the
Chargor shall become bankrupt or makes assignment of any composition for the
benefit of the Chargor’s creditors or being a company goes into liquidation
(other than a voluntary liquidation for the purposes of a reconstruction only
the terms of which have been previously approved by the Chargee) or suffers the
appointment of a receiver over any part of the Chargor’s assets and in addition
to all other rights conferred on the Chargee it shall be lawful for the Chargee
to enter into and upon the premises the subject of this security and to receive
the rents and profits thereof to or for the Chargee’s own use and benefit or to
make use of all or any of the Chargee’s present or future securities in such
order and lawful or equitable manner as the Chargee may be advised.     12.  
CHARGEE’S REMEDIES         Sections 72 and 75 of the Statute shall be varied in
respect of this Charge and of any instrument of variation executed pursuant to
this Charge so as to entitle the Chargee

10



--------------------------------------------------------------------------------



 



      immediately upon default by the Chargor in payment of the whole or any
part of any sum payable specified in Item Four (4) of the Schedule “B” or
whenever there shall be any breach or non-observance of any covenants or
conditions expressed or implied herein to serve on the Chargor notice in writing
to pay the money owing or to perform and observe the agreement as the case may
be and further so as to provide that if the Chargor does not comply within one
month of the date of service of such notice the Chargee may thereupon without
further notice either:-

  (a)   appoint a receiver of the income of the Charged Premises; or     (b)  
sell the Charged Premises without further notice by private treaty as well as by
public auction; or     (c)   enter into possession of the charged property; or  
  (d)   in the event that the Chargee does appoint a receiver or enter into
possession of the charged property, exercise its powers of sale or appointment
of a receiver at any time thereafter without further notice;

      PROVIDED ALWAYS and it is hereby expressly declared and agreed that in any
case where any such modification of the Statute (or any other modification
provided for in this Charge) shall require the sanction of the Court the Chargee
shall have the right at its option to waive any modification where it is in
favour of the Chargee or to seek the sanction of the Court thereto and should
the Chargee fail to obtain the sanction of the Court to any particular
modification or should the Chargee elect to waive its rights under any
modification then the original provisions of the Statute shall apply without
modification.     13.   FURTHER ADVANCES AND CONSOLIDATION         The right
contained in Section 81(1) of the Statute to make further advances and to give
credit to the Chargor on a current or continuing account and the right contained
in Section 82 of the Statute to consolidate charges are expressly reserved to
the Chargee.     14.   POWER TO TRANSFER CHARGE         The Chargee may at any
time transfer assign or charge the benefit of this Charge and the transferee
shall have the benefit of all the covenants by the Chargor and the provisions
herein contained and may at any time thereafter exercise all rights and remedies
of the Chargee for securing the said sum and interest and every statement of
fact contained in such transfer shall as against the Chargor be deemed to be
conclusive and binding.     15.   THE GIVING OF TIME         The giving of time
to the Chargor or the neglect or forbearance of the Chargee in requiring or
enforcing payment of the Principal and interest hereby secured or any other
variation of the provisions of this instrument or other dealing between the
Chargor and the Chargee shall not in any way prejudice or affect this security
or the joint and several covenants of the Chargor hereinbefore contained or the
continuing liability of the Chargor by virtue thereof.

11



--------------------------------------------------------------------------------



 



  16.   RIGHT OF REDEMPTION         This security is a continuing security to
the Chargee and shall avail the Chargee in respect of all present and future
indebtedness of the Chargor to the Chargee which may arise hereunder and shall
continue notwithstanding any payments from time to time made by the Chargor or
other settlement of account or other thing whatsoever, but it is hereby agreed
that upon performance of all the Chargor’s obligations hereunder and upon
payment to the Chargee of all moneys secured or payable hereunder the Chargee
will at any time thereafter at the request and costs of the Chargor discharge
this Charge.     17.   ORDER OF REALIZING SECURITY         This security shall
not be affected by nor affect any other security which the Chargee may now or
hereafter hold from the Chargor or any other person and the Chargee shall be at
liberty to realize its securities in such order and manner and to apply and
appropriate any monies at any time or times paid by or on behalf of the Chargor
or resulting from a realization of this or any other security or any part
thereof to such account or item of indebtedness and in such sequence, priority
and order as the Chargee may in its absolute discretion from time to time
determine, any direction from the Chargor to the contrary notwithstanding.    
19.   CHARGEE’S EXERCISE OF REMEDIES         The Chargee shall be entitled to
exercise its remedies under this Charge concurrently, consecutively or in such
order as the Chargee in its discretion may from time to time decide and without
exercising or exhausting any one remedy before proceeding with another.     20.
  THE WORDS “CHARGOR”, “CHARGEE”, ETC.         The words “Chargor”, “Chargee”,
and “Attorney” herein used importing the singular number only shall where the
context so requires or admits be deemed also to include the plural number and
the words “he”, “his”, “him” and “himself” referring to the Chargor appearing
herein importing the masculine gender and singular number shall where the
context so requires or admits be deemed to include also the feminine and neuter
genders and the plural number and if there be more than one Chargor and
Guarantor (if any) covenants and agreements expressed to be made by the Chargor
and Guarantor shall be deemed to be made by such persons jointly and severally.
    21.   CHARGE AS CONTINUING SECURITY         Intentionally deleted.     22.  
TREATMENT OF WOODEN CONSTRUCTION         Where a building on the charged
property is, in the opinion of the Chargee or any Quantity Surveyor employed by
the Chargee, of lumber or part lumber construction, the Chargor covenants that
he will, at his expense, have a pest control agency inspect and, where
necessary, eradicate termites in the structure and render written confirmation
to

12



--------------------------------------------------------------------------------



 



      the Chargor that the building is termite free, such written confirmation
to be rendered once in every 12 months that any bond remains outstanding. Should
the chargor omit or otherwise fail to have these inspections made, the Chargee
will then have the right to have any such inspections and treatments undertaken
and the Chargor hereby covenants that the cost of such inspection and treatment
will be payable by the Chargor on demand of the Chargee together with the cost
of any surveyor or other professional who the Chargee deems necessary to employ
to ascertain the extent of any termite or other wood boring organism infestation
and to eradicate the same together with interest on such costs at the rate
payable under the principal sum as hereinbefore provided.     23.   DIRECTIONS
TO REGISTRAR OF LANDS         AND the Registrar of Lands is hereby requested and
directed pursuant to Section 64 (3), 68, 69, 81 and 82 of the said Law:

  (a)   to register the Statutory Charge and this schedule in favour of the
Chargee; and     (b)   to note on the Register that the Statutory Charge and
this schedule:

  (i)   contain an agreement by the Chargor with the Chargee that the Chargor
may not without the prior written consent of the Chargee lease, charge, let or
otherwise part with possession of the charged property;     (ii)   contain an
agreement by the Chargor with the Chargee that the Chargor may not sell or
transfer the charged property;     (iii)   include provision for the Chargee to
make further advances, to tack and to rank in priority to any subsequent charge;
    (iv)   give to the Chargee the right to consolidate the Statutory Charge and
this schedule with any other charge;     (v)   contain an agreement by the
Chargor with the Chargee that the Chargor will not without first obtaining the
prior written consent of the Chargee create or purport or attempt to create any
charge, encumbrance or mortgage which by virtue of any law or regulation will
rank pari passu with or in priority to the Statutory Charge.

  24.   CAPTIONS         The captions appearing at the head of each clause and
sub-clause of this Schedule to the Charge have been inserted as a matter of
convenience and for reference only and shall not define limit or enlarge the
scope or meaning of this Schedule or Charge or any provision hereof.     25.  
CAYMAN LAW         This Schedule shall be governed and construed solely
according to the Laws of the Cayman Islands.

13



--------------------------------------------------------------------------------



 



AND FOR BETTER SECURING to the Chargee the payment of the moneys intended to be
hereby secured and every part thereof for Principal, interest, costs, expenses
or otherwise the Chargor HEREBY CHARGES to the Chargee all his estate and
interest and all the estate and interest which he is entitled or able to
transfer and dispose of in ALL THAT parcel of land described in Item Five (5) of
the Schedule “B” hereto.

             
SIGNED by the Chargors in the
    )     CAYMAN WATER COMPANY LIMITED
presence of
    )      
 
    )      
 
    )     Frederick W. McTaggart
 
    )      
 
    )      
Donald Miller 
 
Witness
    )
)
)
)    
Greg McTaggart
 
 
SIGNED for and on behalf of Chargee
in the presence of
    )      
 
    )     DEXTRA BANK & TRUST CO. LTD.
 
           
 
    )      
 
    )     Alex Wood
 
    )      
 
    )      
Donald Miller 
 
Witness
    )
)
)
)    
Alitsia Finlayson
 

14



--------------------------------------------------------------------------------



 



SCHEDULE “B”

                1.    
DATE BONDS REPAYABLE:
  On demand upon occurrence of an event of default.        
 
      2.    
PRINCIPAL SUM:
  US$15,771,997.00        
 
      3.    
INTEREST RATE:
  Payable in accordance with a Trust Deed made between the Chargee and
Consolidated Water Co. Ltd.        
 
      4.    
AMOUNT OF MONTHLY PAYMENT
OF PRINCIPAL AND INTEREST:
  Payable in accordance with the terms of a Trust Deed made between the Chargee
and Consolidated Water Co. Ltd.        
 
      5.    
THE CHARGED PREMISES:
  WEST BAY BEACH NORTH BLOCK 11D PARCEL 40

15